Citation Nr: 0942426	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-10 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the Veteran received at St. Francis Heart Hospital 
(SFHH) on April 10, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service, reportedly from July 1977 to 
November 1977, and from December 1977 to August 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma (VAMC), which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  The treatment the Veteran received from SFHH on April 10, 
2006, was for a service connected disability and was for a 
continued medical emergency such that the Veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility upon arrival.  

2.  The VAMC advised SFHH that the Veteran should remain 
there until completion of a stress test, and that if further 
cardiac care was necessary after testing the Veteran would be 
transferred to the VAMC.

3.  There were no essentially no VA facilities feasibly 
available on April 10, 2006 when services were provided on 
that date.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for private medical 
services the Veteran received at SFHH on April 10, 2006, are 
met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  

The Veteran essentially contends that he thought he was 
experiencing a heart attack and this is why he sought 
emergency treatment at a non-VA facility.  He also contends 
that no VA facilities were available upon transfer from the 
emergency room to a cardiac care facility.  

There is no evidence (and the Veteran does not allege) that 
the services he received at SFHH were pre-authorized.  
Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  

Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse 
Veterans for medical expenses incurred in non-VA facilities 
where 

(1) such care or services were rendered in a 
medical emergency of such nature that delay would 
have been hazardous to life or health; 

(2) such care or services were rendered to a 
Veteran for an adjudicated service-connected 
disability, for a non service-connected disability 
associated with and held to be aggravating a 
service-connected disability or for any disability 
of a Veteran who has a total disability permanent 
in nature from a service-connected disability; and 

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, 
wise, or practical or treatment had been or would 
have been refused.  

See also 38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  
See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), a Veteran must 
satisfy all of the following conditions:

(a)  The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use such 
provider beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that a Veteran could not 
have been safely discharged or transferred to a VA 
or other Federal facility (the medical emergency 
lasts only until the time a veteran becomes 
stabilized);

(e)  At the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f)  The Veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the Veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the Veteran or provider against a 
third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the 
provider;

(i)  The Veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided.  38 C.F.R. § 17.1002. 

The basic facts of this claim are not in dispute.  The 
Veteran is enrolled in the VA Health Care system and has been 
treated in a VA facility in the past 24 months.  He is 
currently service connected for brain syndrome (50%), 
residuals of coronary artery bypass (30%), and migraine 
headaches (30%).  

The Veteran, who has a history of a myocardial infarction, 
experienced what he believed to be a heart attack on April 
10, 2006.  He advised that he took three nitroglycerin pills.  
Each one relieved chest pain for approximately 20 minutes, 
and then the chest pain recurred.  He sought emergency 
treatment at Broken Arrow Hospital.  VA paid for services 
rendered at Broken Arrow Hospital.  He was transferred to 
SFHH via ambulance for further treatment.  

While it is not clear what contact there was with the VAMC 
prior to the Veteran's transfer to SFHH, it is clear that the 
VAMC was aware that the Veteran was at SFHH and that the VAMC 
was involved in discussing the Veteran's care.  A note dated 
at 0800 hours on April 10, 2006 reflects that the VA was 
aware of the Veteran's initial emergency room admission and 
his subsequent transfer to SFHH and requested a return call 
regarding the Veteran's transfer status.  It was also noted 
that "Waiting list indicates that UR forms (includes consent 
for transfer) have not been received."  

A note at 1006 hours reflects that the Veteran had informed 
SFHH that since he was being treated for a service connected 
disability that the VA would cover his hospitalization.  
However, it was explained to SFHH that if VA services were 
available (which the note indicates they were), and the 
Veteran elected to stay at SFHH, that he would be financially 
responsible for the hospitalization.  In a note at 1029 hours 
it was indicated that the Veteran had consented to a transfer 
to the VAMC, but that "[i]n the best interest of [the 
Veteran's] continuity of care, [they] will hold on inter-
facility transfer pending the results of [the Veteran's] 
stress test."  

Subsequent notes reflect additional contact between the VAMC 
and SFHH, and a note at 1449 hours indicated that a VA 
physician had stated that if the stress test the Veteran was 
undergoing was positive then the Veteran could "be accepted 
for transfer this evening" to the VAMC for a possible heart 
catheterization.

In a progress note at SFHH, the attending physician indicated 
that the Veteran's case was discussed with the VA hospital 
and they recommended that the Veteran remain at SFHH for 
diagnostic study and if cardiac catheterization was 
necessary, VA would prefer that he be transferred to the 
Oklahoma City VAMC.  The physician also noted that if the 
Veteran's stress test was nonischemic, he would be discharged 
later on April 10, 2006 with follow-up at the VAMC.  

On April 11, 2006, the contact at SFHH indicated that the 
Veteran had been discharged on April 10, 2006 as the Veteran 
had a normal ejection fraction and very mild ischemia.  
However, the final stress test report was not complete.  The 
UM Coordinator noted that the Veteran would be removed from 
the Oklahoma City VAMC waiting list.  

Reimbursement for expenses incurred for services received at 
SFHH was denied as there were VA facilities available.  
However, the Board finds that based upon the facts and 
circumstances of this case that VA facilities were not 
feasibly available during this timeframe and the emergent 
situation had not resolved prior to his discharge from SFHH 
on April 10, 2006.  It is also significant that the VAMC 
appears to have essentially agreed to the Veteran's care at 
the SFHH at least through testing, rather than have him 
transferred to the VAMC for that testing.  In a treatment 
record from the attending physician, he was advised to keep 
the Veteran at SFHH for diagnostic study and transfer him to 
the Oklahoma City VAMC if he required a cardiac 
catheterization.  Additionally, VA records appear to reflect 
that the Veteran was on a waiting list for a bed at the 
Oklahoma City VAMC, but regardless of whether there was a 
waiting list for the Veteran's transfer, the Veteran did 
agree to a transfer to the VAMC, but the record further 
reflects that there was essentially an understanding between 
the VAMC and the SFHH that there was a hold on inter-facility 
transfer pending the results of the stress test, and that a 
VA cardiology fellow advised that the stress test be 
completed prior to transfer.  

Given this evidence of record and the fact that the Veteran 
otherwise meets the criteria for medical reimbursement for 
expenses incurred at SFHH on April 10, 2006, the Board finds 
that VA facilities were not feasibly available and the 
medical emergency had not stabilized prior to the Veteran's 
discharge that same day.  Thus, reimbursement for medical 
expenses incurred at SFHH on April 10, 2006 is warranted.  


ORDER

Reimbursement for medical expenses incurred at St. Francis 
Hospital on April 10, 2006 is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


